Citation Nr: 0527114	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  01-02 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's mother


ATTORNEY FOR THE BOARD

G. Zills, Counsel

INTRODUCTION

The veteran served on active duty from August 1972 to March 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 1999 RO decision which denied service 
connection for a psychiatric disorder.  In October 2002, the 
Board remanded the claim in order for the veteran to be 
afforded a personal hearing.  In February 2003, the veteran 
testified at a hearing before the RO.  In September 2003, the 
Board remanded the claim to obtain updated outpatient 
treatment records, obtain all available service medical 
records, and arrange for the veteran to be scheduled for a VA 
psychiatric examination.  These actions have been 
accomplished, and the case has now been returned to the Board 
for its decision.


FINDINGS OF FACT

1.  Service medical records are negative for any acquired 
psychiatric disorder and the first medical evidence after 
service reflecting pertinent complaints is dated in 1997, 
over 20 years after the veteran's release from service.

2.  The preponderance of the evidence is against a finding 
that any current psychiatric disorder is related to the 
veteran's military service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters-The Veterans Claims Assistance Act of 
2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), the Board notes that 
the veteran was provided with VCAA notice letters in April 
2001 and May 2004 that informed him of the type of 
information and evidence necessary to substantiate his claim.  
In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental statements 
of the case (SSOCs), he was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
VCAA notice letters from April 2001 and May 2004 notified the 
veteran of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the letters explained that VA would help him 
get such things as medical records, employment records, or 
records from other Federal agencies, but that he was 
responsible for providing any necessary releases and enough 
information about the records so that VA could request them 
from the person or agency that had them.

Finally, with respect to element (4), the Board notes that 
the VCAA notice letters from April 2001 and May 2004 
contained specific requests that the veteran provide 
additional evidence in support of his claim.  He was asked to 
tell VA about any other records that might exist to support 
his claim, and was informed that he should send information 
describing such additional evidence or the evidence itself to 
the RO.  In addition, he was supplied with the complete text 
of 38 C.F.R. § 3.159 by way of SSOCs dated in March 2003 and 
May 2005.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the formal VCAA notice letters provided to the appellant.  
However, the VCAA requires that VA provide the appellant 
notice of the elements outlined above.  Once that has been 
done, irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication, the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004) and Mayfield, supra.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c),(d).  The duty 
to assist includes obtaining records of relevant treatment at 
VA facilities, and any other relevant records held by any 
Federal department or agency identified by the appellant.  If 
VA is unable to obtain records identified by the appellant, 
VA must notify him of the identity of the records that were 
not obtained, explain the efforts taken to obtain the 
records, and describe any further action to be taken.

In this case, the Board finds that VA has met its duty to 
assist the appellant in the development of his claim under 
the VCAA.  A VA examination has been provided which addresses 
the claim.  Service, VA, and private medical records have 
been associated with the claims file, and there do not appear 
to be any outstanding medical records that are relevant to 
this appeal.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

II.  Service connection for an acquired psychiatric disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection will be presumed for certain chronic 
diseases, including a psychosis, which are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The veteran asserts that he has an acquired psychiatric 
disorder which began during his 1972 to 1974 active duty 
service.  His service medical records are negative for 
treatment for or diagnosis of a psychiatric disorder, and his 
April 1974 separation examination does not indicate any 
psychiatric abnormality.  He was given an administrative 
discharge from the service by reason of substandard 
performance, but there is no indication of the presence of 
any psychiatric disorder.

Post-service medical records first show treatment for a 
psychiatric disorder in May 1997, when the veteran was 
hospitalized with feelings of paranoia, confusion, and 
decreased appetite.  Following improvement over several days, 
he was discharged with a diagnosis of major depressive 
episode with psychosis.  Subsequent records show admittance 
twice in 1998 for paranoid ideations and depression.  

In a VA medical letter dated in March 1999, it was indicated 
that the veteran had been seen for individual counseling 
since March 1998 for paranoia, depression, anxiety, and 
suspiciousness.  He reported that since his discharge from 
the Navy in 1974 he had experienced difficulty maintaining 
some social relationships and his occupational endeavors had 
been tenuous.  He felt he was no longer able to function in 
his chosen profession (accounting) as a result of periods of 
depression during which he had difficulty remaining focused.  
It was indicated that he seemed to distance himself from 
family and friends at times and sometimes became withdrawn.

Private medical records dated from 1999 to 2001 show the 
veteran being seen on several occasions in connection with 
feelings of depression and paranoia.  In October 1999 he was 
diagnosed with major depressive disorder with psychotic 
features, rule out delusional disorder.  In March 2001 he was 
diagnosed with major depression, recurrent with possible 
psychotic features.  

Lay statements received in 2002 from the veteran's mother and 
brother detail various harassment and discriminatory 
practices which the veteran asserts that he was subjected to 
both during and after service, and explain how these actions 
affected the veteran adversely.

In November 2002, the veteran was admitted to a VA hospital 
following symptoms of paranoia and a psychotic disorder.  He 
exhibited signs of paranoia and reported auditory 
hallucinations during his stay, and was discharged six days 
after admission with a diagnosis of chronic paranoid 
schizophrenia.  

In February 2003, the veteran testified at a hearing at the 
RO.  He stated that he was harassed during his military 
career, and he thought that some of the harassment was 
racially motivated.  He reported that he had continued to 
experience harassment and discrimination in jobs which he 
held after service.  He said he had not experienced any 
psychiatric problems prior to service, and was first 
hospitalized for psychiatric problems in 1997.  This was the 
first of several psychiatric hospitalizations.  He indicated 
that he currently had feelings of depression and paranoia, 
and had experienced auditory hallucinations in the past.  He 
was currently taking medications for his conditions.  His 
mother testified that he was a normal child prior to entering 
the military, but began acting strangely after service.  She 
stated that his problems had become worse over time.
  
VA outpatient treatment records dated in 2003 and 2004 show 
occasional experiences of auditory hallucinations, which 
appeared to be controllable with medication.  

In June 2004, the veteran was given a VA mental disorders 
examination.  The examiner indicated that the veteran's 
claims file and medical records were reviewed.  The veteran 
stated that he was subjected to harassment and discrimination 
on many occasions during service, and that he was always 
being written up and people were out to get him.  He said he 
was not seen for psychiatric treatment during service, but 
felt that his psychiatric problems began in the Navy.  He 
reported that he had continued to experience discrimination 
in employment after leaving the service.  It was noted that 
his psychiatric symptoms appeared to be controlled with 
medication.  Following mental status examination which was 
largely within normal limits, he was diagnosed with a history 
of chronic paranoid schizophrenia, and rule out depressive 
disorder not otherwise specified.  The examiner opined that 
although there was no treatment for any psychiatric disorder 
during service, it was at least as likely as not that the 
veteran may have had the same paranoid ideation while he was 
in the Navy as that which he was currently experiencing.  

Upon review of the evidence above, the Board finds that 
service connection for an acquired psychiatric disorder is 
not warranted.  There is no objective indication of the 
presence of a psychiatric disorder during service, or within 
a year following service, as required for presumptive service 
connection.  While the 2004 VA examiner found that the 
veteran's current psychiatric disorder (chronic paranoid 
schizophrenia) was at least as likely as not the same as that 
which was experienced during service, the examiner qualified 
the opinion by stating that such current disorder may have 
been the same as that experienced during service.  Such an 
opinion is speculative in nature, and in this regard the 
Board notes that the reasonable doubt doctrine does not 
permit service connection based on pure speculation.  See 
38 C.F.R. § 3.102.

Additionally, the examiner's opinion appears to be based upon 
facts reported by the veteran regarding an in-service 
psychiatric disorder which are not supported by the service 
medical records or any other medical evidence.  There is no 
medical evidence which tends to show that the veteran had a 
psychiatric disorder in service which has persisted to the 
present.  The first indications of a psychiatric disorder are 
not shown in the evidence of record until over 20 years after 
service.  The examiner appears to have offered his opinion 
based on a history provided by the veteran which is 
unsupported by the medical evidence.  The Board is not bound 
to accept a medical opinion which is based on history 
supplied by the veteran where that history is unsupported by 
the medical evidence.  See Black v. Brown, 5 Vet. App. 177 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. App. 
69 (1993); Boggs v. West, 11 Vet. App. 334 (1998).  Thus, the 
Board finds that the examiner's opinion has no probative 
value as to the date of onset and etiology of the veteran's 
chronic paranoid schizophrenia.

Despite the veteran's contention that he has a psychiatric 
disorder which began during service, the evidence does not 
support a finding of a psychiatric disorder in service.  The 
Court has held that chronicity was not demonstrated when the 
sole evidentiary basis for the asserted continuous 
symptomatology was the sworn testimony of the appellant 
himself and when "no" medical evidence indicated continuous 
symptomatology.  McManaway v. West, 13 Vet. App. 60, 66 
(1999).  While the veteran has indicated that he has a 
psychiatric disorder which began during service, the earliest 
post-service medical records reflecting pertinent complaints 
or treatment are dated in 1997.  The sole evidentiary basis 
for the asserted continuous symptomatology is lay testimony 
with no medical evidence indicating the presence of pertinent 
symptoms.  See also Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim).  Additionally, in this case, since no 
pertinent condition was noted during service, there is no 
possibility of establishing continuity of symptomatology 
under 38 C.F.R. § 3.303(b).  
The veteran's lay opinion to the effect that he has a 
currently diagnosed psychiatric disorder which is 
attributable to his period of service is not competent 
evidence of such a nexus since lay persons are not qualified 
to render a medical diagnosis or an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  In the absence of competent medical 
evidence that the veteran has a current psychiatric disorder 
that began during his military service or was caused by some 
event of such service, service connection is not warranted 
for an acquired psychiatric disorder.

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Here, the 
preponderance of the evidence is against the veteran's claim.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001); 38 C.F.R. § 3.102 (2004).  


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


